DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (2010/0102931) in view of Tuttle (10,824,829) and further in view of Sattlegger (2016/0275391) and Chiu (6,414,849).
Regarding claims 1 and 6-9, Nikitin discloses an interrogator device (See fig. 1), comprising: a transmit antenna for converting a first electric signal to a first radio-frequency (RF) signal for transmission to a target device, the first RF signal having a first center frequency; a receive antenna for converting a second RF signal transmitted from the target device to a second electric signal, the second RF signal having a second center frequency different from the first center frequency (See fig. 1 and paragraph [0039, 0054]); and a circuitry configured to: provide the first electric signal to the transmit antenna and to receive the second electric signal from the receive antenna (See paragraph [0057]).  However, Nikitin does not mention that the circuitry configured to generate a third electrical signal indicative of a distance between the interrogator device and the target device based on the first and second electric signals, and the interrogator device or the target device (i.e. transponder device) is a packaged device comprising: first level connections formed by flip-chip bonding a semiconductor die to a substrate (i.e. RFID IC packaging), wherein the substrate comprises a printed circuit board having at least one conductive layer, and wherein a transmit antenna and a receive antenna are fabricated on the substrate by patterning the at least one conductive layer and wherein a protective encapsulation for the semiconductor die; and second level connections configured to connect the packaged device to a printed circuit board (i.e. integrating RFID IC to a printed circuit board), wherein the second level connections comprise a ball grid array formed on the bottom surface of the substrate.  Since Tuttle suggests a similar system, wherein the circuitry of the interrogator device configured to generate a third electrical signal indicative of a distance between the interrogator device and the target device based on the first and second electric signals (See figs. 1, 8 and col. 4 lines 43-50, col. 6 lines 22-56, col. 12 lines 9-20); therefore, it would have been obvious to one skilled in the art to modify the interrogator device, disclosed by Nikitin, as suggested by Tuttle for the advantage of expanding the capability of the device.  Further, since Sattlegger teaches an RFID IC packaging comprising: a semiconductor die that is flip-chip bonded to a substrate, wherein the substrate comprises a printed circuit board having at least one conductive layer, and wherein a transmit antenna and a receive antenna are fabricated on the substrate by patterning the at least one conductive layer and wherein a protective encapsulation for the semiconductor die (See fig. 1 and paragraph 0013]) and Chiu teaches how to integrate an IC package to a PCB comprising: first level connections formed by flip-chip packaged device having a substrate; and second level connections configured to connect the packaged device to a printed circuit board, wherein the second level connections comprise a ball grid array formed on the bottom surface of the substrate (See figs. 3-5 and col. 2 line 56 to col. 3 line 26); therefore, it would have been obvious to one skilled in the art to utilize the teachings of Sattlegger & Chiu in fabricating the interrogator device, as disclosed by Nikitin & Tuttle, for the advantage of overcoming many potential issues due to size and space limitations of mobile communication devices.
Claim 14 is rejected for the same reasons as set forth in claim 1, as method.
Regarding claims 2-3, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 1.  However, they do not mention that the second center frequency is a harmonic of the first center frequency or the second center frequency is approximately twice the first center frequency.  Since Nikitin does suggest that the second center frequency can be selected to be the same or different with first center frequency (See paragraph [0046, 0054]); therefore, it would have been obvious to one skilled in the art to select the second center frequency is a harmonic of the first center frequency or the second center frequency is approximately twice the first center frequency, for the advantage of providing a higher degree of freedom in setting operating frequencies for the system. 
Claims 15-16 are rejected for the same reasons as set forth in claims 2-3, as method.
Regarding claims 4 and 10, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 1.  However, they do not mention the transmit antenna and the receive antenna are isotropic, patch antenna, or a planar spiral antenna.  Since Nikitin does suggest that the transmit and receive antenna can be in different sizes, shapes and configurations (See paragraph [0056]) and Official Notice taken by the examiner that patch antenna, planar spiral antenna, or isotropic antenna is commonly known in the art; therefore, it would have been obvious to one skilled in the art to utilize patch antenna or planar spiral antenna or isotropic antenna as the transmit and receive antenna, for the advantage of expanding the capability of the device to various types of antennas.
Regarding claim 5, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 1.  Nikitin further discloses that the transmit antenna comprises a first linearly polarized antenna and a second linearly polarized antenna disposed orthogonally to the first linearly polarized antenna (See paragraph [0043]).
Regarding claim 11, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 1.  Tuttle further discloses the circuitry comprises a frequency mixer configured to generate the third electric signal using the first electric signal and the second electric signal (See fig. 8).
Regarding claims 12-13, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 1.  However, they do not mention that the first center frequency is between 50 GHz and 70 GHz and the second center frequency is between 100 GHz and 140 GHz.  Since Nikitin does suggest that the first center frequency and the second center frequency can be selected to be the same or different over a range of frequencies (See paragraph [0046, 0054]) and Official Notice taken by the examiner that RFID system operates at ultra-high frequency band (50-100GHZ) is known in the art; therefore, it would have been obvious to one skilled in the art to select the second center frequency and the first center frequency as such, for the advantage of providing a higher degree of freedom in setting operating frequencies for the system.
Claim 19-20 are rejected for the same reasons as set forth in claims 12-13, as method.
Regarding claim 17, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 14.  Tuttle further discloses generating the third signal comprises: generating a first intermediate signal using a frequency multiplier from the first electric signal; and mixing the first intermediate signal with the second electric signal (See fig. 8).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Nikitin & Tuttle & Sattlegger & Chiu disclose as cited in claim 14.  However, they do not mention that determining the distance between the target device and the interrogator device comprises digitizing the third electric signal and computing a Fourier transform of the digitized third electric signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648